EXHIBIT 10.7

[Execution]

AMENDMENT NO. 6 TO
LOAN AND SECURITY AGREEMENT

          AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT, dated as of May 22,
2007, by and among Spartan Stores, Inc., a Michigan corporation ("Parent"),
Spartan Stores Distribution, LLC, a Michigan limited liability company ("Stores
Distribution"), Market Development Corporation, a Michigan corporation ("MDC"),
Spartan Stores Associates, LLC, a Michigan limited liability company
("Associates"), Family Fare, LLC, a Michigan limited liability company ("Family
Fare"), MSFC, LLC, a Michigan limited liability company ("MSFC"), Seaway Food
Town, Inc., a Michigan corporation ("Seaway"), The Pharm of Michigan, Inc.
("Pharm"), a Michigan corporation, Valley Farm Distributing Co., an Ohio
corporation ("Valley Farm"), Gruber's Real Estate, LLC, a Michigan limited
liability company ("Gruber RE"), Prevo's Family Markets, Inc., a Michigan
corporation ("Prevo"), Buckeye Real Estate Management Co., an Ohio corporation
("Buckeye"), Spartan Stores Fuel, LLC, a Michigan limited liability company
(together with Lead Borrower, Stores Distribution, United, MDC, Associates,
Family Fare, MSFC, Seaway, Pharm, Valley Farm, Gruber RE, Prevo and Buckeye,
each individually a "Borrower" and collectively, "Borrowers"), Spartan Stores
Holding, Inc., a Michigan corporation ("Holding"), SI Insurance Agency, Inc., a
Michigan corporation ("SI", together with Holding, each individually a
"Guarantor" and collectively, "Guarantors"), the parties to the Loan Agreement
(as hereinafter defined) from time to time as lenders (each individually, a
"Lender" and collectively, "Lenders") and Wachovia Capital Finance Corporation
(Central), formerly known as Congress Financial Corporation (Central), an
Illinois corporation, in its capacity as agent for Lenders (in such capacity,
"Agent").

W I T N E S S E T H :

          WHEREAS, Borrowers and Guarantors have entered into financing
arrangements with Agent and Lenders pursuant to which Lenders (or Agent on
behalf of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated December 23, 2003, by and among Borrowers, Guarantors, Agent
and Lenders, as amended and supplemented by Amendment No. 1 to Loan and Security
Agreement, dated as of July 29, 2004, Amendment No. 2 to Loan and Security
Agreement, dated as of December 22, 2004, Amendment No. 3 to Loan and Security
Agreement, dated as of December 9, 2005, Amendment No. 4 to Loan and Security
Agreement, dated as of March 17, 2006 and Amendment No. 5 to Loan and Security
Agreement, dated as of April 5, 2007 (as the same now exists and is amended and
supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement") and
the other Financing Agreements (as defined therein); and

          WHEREAS, Borrowers and Guarantors have requested Agent and Lenders
agree to certain amendments to the Loan Agreement, and Agent and Lenders are
willing to agree to such amendments, subject to the terms and conditions herein;
and

          WHEREAS, by this Amendment No. 6, Borrowers, Guarantors, Agent and
Lenders desire and intend to evidence such amendments;


--------------------------------------------------------------------------------




          NOW THEREFORE, in consideration of the foregoing, the mutual
agreements and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

          1.   Definitions.

                    1.1   Additional Definition.

                              (a) As used herein, the following terms shall have
the meanings given to them below, and the Loan Agreement and the other Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, the following definitions:

                                        (i) "Amendment No. 6" shall mean this
Amendment No. 6 to Loan and Security Agreement by and among Borrowers,
Guarantors, Agent and Lenders, as amended, modified, supplemented, extended,
renewed, restated or replaced.

                                        (ii) "Convertible Note Indenture" shall
mean an Indenture by and between Parent, as issuer, and a trustee, with respect
to the Convertible Notes, to be entered into, in all material respects,
substantially on the terms set forth in the Description of Notes attached hereto
as Exhibit A, as the same may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time.

                                        (iii) "Convertible Notes" shall mean,
collectively, the Senior Unsecured Convertible Notes issued by Parent in the
original aggregate principal amount not to exceed $125,000,000 pursuant to the
Convertible Note Indenture, as the same may be amended, modified, supplemented,
extended, renewed, restated or replaced from time to time.

                    1.2   Amendment to Definitions. The definition of "Change of
Control" set forth in Loan Agreement is hereby amended by adding the following
new subsection (f) at the end thereof: ", or (f) the occurrence of a
"fundamental change" as such term is defined in the Convertible Notes or the
Convertible Note Indenture at all times that any Indebtedness or other
obligations evidenced by any Convertible Notes are outstanding."

                    1.3   Interpretation. For purposes of this Amendment No. 6,
unless otherwise defined herein, all capitalized terms used herein shall have
the respective meanings assigned to such terms in the Loan Agreement.

          2.   Encumbrances. Section 9.8 of the Loan Agreement is hereby amended
by adding the following new subsection (p) at the end thereof:

          "(p) pledges of stock of third parties acquired by Borrowers in the
ordinary course of business in connection with investments permitted under
Section 9.10(k) hereof."

          3.   Indebtedness.

                    (a) Section 9.9(e) of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:



2

--------------------------------------------------------------------------------




          "(e) unsecured Indebtedness of any Borrower or Guarantor arising after
the date hereof to any third person (but not to any other Borrower or
Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent, (ii) Agent shall have received not less than ten (10) days
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Agent the amount of such Indebtedness, the person or persons to
whom such Indebtedness will be owed, the interest rate, the schedule of
repayments and maturity date with respect thereto and such other information as
Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) except as Agent may
otherwise agree in writing, all of the proceeds of the loans or other
accommodations giving rise to such Indebtedness shall be paid to Agent for
application to the Obligations in such order and manner as Agent may determine,
(v) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, (vi) such
Borrower and Guarantor shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of such Indebtedness or any agreement, document or
instrument related thereto, except, that, such Borrower or Guarantor may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) without Agent's prior written consent, redeem,
retire, defease, purchase or otherwise acquire such Indebtedness (except
pursuant to regularly scheduled payments permitted herein), or set aside or
otherwise deposit or invest any sums for such purpose; and (vii) Borrowers and
Guarantors shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;"

                    (b) Section 9.9 of the Loan Agreement is hereby amended by
adding the following new subsections (m) and (n) at the end thereof:

          "(m) unsecured Indebtedness of Parent evidenced by the Convertible
Notes as in effect on the date of their issuance or as permitted to be amended
pursuant to the terms hereof, provided, that:

                    (i) the aggregate principal amount of all such Indebtedness
evidenced by the Convertible Notes shall not exceed $125,000,000 less the
aggregate amount of all repayments or redemptions, whether optional or
mandatory, in respect thereof, plus interest thereon calculated in the manner
provided for in the Convertible Notes as in effect on the date of the issuance
thereof,

                    (ii) Borrowers and Guarantors shall not, directly or
indirectly, make any payments in respect of such Indebtedness, except that
Parent may make (A) regularly scheduled payments of interest and fees (which
interest rate on the principal amount of




3

--------------------------------------------------------------------------------


the Convertible Notes, excluding contingent interest and additional amounts
payable upon a Registration Default as defined in Exhibit A to Amendment No. 6,
shall not exceed 5% per annum), if any, in respect of such Indebtedness when due
in accordance with the terms of the Convertible Notes as in effect on the date
of the issuance thereof, (B) payments of principal in respect of such
Indebtedness when scheduled to mature in accordance with the terms of the
Convertible Note Indenture as in effect on the date thereof and any other
mandatory prepayments as required under the terms of the Convertible Note
Indenture as in effect on the date thereof, and (C) payments to the extent
permitted under Section 9.9(m)(iv) below,

                    (iii) Borrowers and Guarantors shall not, directly or
indirectly, amend, modify, alter or change in any material respect any terms of
such Indebtedness or any of the Convertible Notes or the Convertible Note
Indenture or any related agreements, documents and instruments, except that
Parent may, after prior written notice to Agent, amend, modify, alter or change
the terms thereof so as to extend the maturity thereof or defer the timing of
any payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness other than pursuant to payments thereof, or to reduce the interest
rate or any fees in connection therewith,

                    (iv) Borrowers and Guarantors shall not, directly or
indirectly, redeem, retire, defease, purchase, convert Convertible Notes to cash
or otherwise acquire such Indebtedness, or set aside or otherwise deposit or
invest any sums for such purpose, except, that, (A) Parent may convert
Convertible Notes to cash or purchase such Indebtedness in accordance with and
to the extent required by the terms of the Convertible Note Indenture, so long
as Agent shall have received not less than one (1) Business Day prior written
notice of the intention of Parent to so convert Convertible Notes to cash or
purchase such Indebtedness if such conversion or purchase requires payments in
excess of $5,000,000, or the aggregate amount of all such payments prior thereto
has been in excess of $20,000,000, which notice shall specify the date of the
proposed purchase or conversion, the amount to be paid by Parent in respect
thereof and the amount of the Convertible Notes to be so purchased or converted,
(B) Parent may make optional prepayments or redemptions of the Convertible
Notes, so long as, as of the date of any such optional prepayment or redemption
or any payment in respect thereof and after giving effect thereto, (1) Agent
shall have received not less than three (3) Business Days' prior written notice
of the intention of Parent to so redeem or prepay such Indebtedness, which
notice shall specify the date of the proposed prepayment or redemption, the
amount to be paid by parent in respect thereof and the amount of the Convertible
Notes to be so prepaid or redeemed, (2) the aggregate amount of the Excess
Availability of Borrowers for each of the immediately preceding ten (10)
consecutive days shall have been not less than $25,000,000 and as of the date of
any such payment and after giving effect thereto, the aggregate amount of the
Excess Availability of Borrowers shall be not less than $25,000,000, and (3) as
of the date of any such payment and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, (C) nothing
contained herein shall be construed to limit the right of Parent to convert
Convertible Notes to shares of common stock of Parent in accordance with the
terms thereof as in effect on the date of the issuance thereof and (D) Parent
may make payments to the extent permitted under Section 9.9(m)(ii) above;



4

--------------------------------------------------------------------------------




                    (v) the Convertible Notes and the Convertible Note Indenture
shall each be , in all material respects, substantially on the terms set forth
in the Description of Notes attached hereto as Exhibit A to Amendment No. 6, and
Agent shall have received true, correct and complete copies of the Convertible
Notes and the Convertible Note Indenture promptly after the issuance of the
Convertible Notes (and Agent shall receive copies of drafts thereto promptly
after they are distributed to Parent), and

                    (vi) Borrowers and Guarantors shall furnish to Agent all
written notices or demands in connection with such Indebtedness either received
by any Borrower or Guarantor or on its behalf, promptly after the receipt
thereof, or sent by any Borrower or Guarantor or on its behalf, concurrently
with the sending thereof, as the case may be;

          (n) guarantees by any Borrower of any Indebtedness of any other
Borrower otherwise permitted to be incurred under this Agreement."

          4.   Loans, Investments, Etc. Section 9.10 of the Loan Agreement is
hereby amended by adding the following new subsections (k) and (l) at the end
thereof:

          "(k) investments in the ordinary course of business of Borrowers not
otherwise permitted in Section 9.10 hereof, provided, that, the aggregate amount
of all such investments shall not exceed $1,000,000 in any fiscal year;

          (l) the purchase or repurchase by Parent of Indebtedness evidenced by
the Convertible Notes to the extent permitted in Section 9.9(m)(iv) hereof."

          5.   Events of Default. Section 10.1 of the Loan Agreement is hereby
amended by adding the following new subsection (p) at the end thereof:

          "(p) the conversion by Parent of any of the Convertible Notes to cash,
and either (i) as of the date of any such payment and after giving effect
thereto, the aggregate amount of the Excess Availability of Borrowers for any of
the immediately preceding ten (10) consecutive days shall have been less than
$25,000,000 or (ii) as of the date of any such payment and after giving effect
thereto, the aggregate amount of the Excess Availability of Borrowers is less
than $25,000,000,"

          6.   Representations and Warranties. Each Borrower and Guarantor
hereby represents and warrants to Agent and Lenders the following (which shall
survive the execution and delivery of this Amendment No. 6), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrowers:

                    6.1   This Amendment No. 6 and each other agreement or
instrument (including the Convertible Notes and Convertible Note Indenture) to
be executed and delivered by the Borrowers and Guarantors pursuant hereto have
been duly authorized, executed and delivered by all necessary action on the part
of each of the Borrowers and Guarantors which is a party hereto and thereto and,
if necessary, their respective stockholders and is in full force and effect as
of the date hereof, as the case may be, and the agreements and obligations of
each of the Borrowers and Guarantors, as the case may be, contained herein and
therein, constitute the legal, valid and binding obligations of each of the
Borrowers and Guarantors, respectively, enforceable against


5

--------------------------------------------------------------------------------


them in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

                    6.2   The execution, delivery and performance of this
Amendment No. 6 are all within each Borrower's and Guarantor's corporate or
limited liability company powers and are not in contravention of law or the
terms of any Borrower's or Guarantor's certificate or articles of incorporation,
by laws, or other organizational documentation, or any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound.

                    6.3   No Default or Event of Default exists or has occurred
and is continuing.

          7.   Condition Precedent. The effectiveness of the amendments
contained herein shall only be effective upon the following:

                    7.1   Agent shall have received an executed original or
executed original counterparts of this Amendment No. 6 (as the case may be),
duly authorized, executed and delivered by the parties hereto (including all
Lenders required for the consent and amendments provided for herein); and

                    7.2   Agent shall have received a true and correct copy of
any consent, waiver or approval (if any) to or of this Amendment No. 6, which
any Borrower is required to obtain from any other Person.

          8.   Effect of this Amendment. Except as expressly amended pursuant
hereto, no other changes or modifications to the Financing Agreements are
intended or implied, and, in all other respects, the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent that any provision of the Loan
Agreement or any of the other Financing Agreements are inconsistent with the
provisions of this Amendment No. 6, the provisions of this Amendment No. 6 shall
control.

          9.   Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
Amendment No. 6.

          10.   Governing Law. The validity, interpretation and enforcement of
this Amendment No. 6 and the other Financing Agreements (except as otherwise
provided therein) and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Illinois but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Illinois.

          11.   Binding Effect. This Amendment No. 6 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.



6

--------------------------------------------------------------------------------




          12.   Headings. The headings listed herein are for convenience only
and do not constitute matters to be construed in interpreting this Amendment No.
6.

          13.   Counterparts. This Amendment No. 6 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 6 by telefacsimile shall have the same force
and effect as the delivery of an original executed counterpart of this Amendment
No. 6. Any party delivering an executed counterpart of this Amendment No. 6 by
telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





















7

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment No.
6 to be duly executed and delivered by their authorized officers as of the day
and year first above written.

AGENT

WACHOVIA CAPITAL FINANCE
CORPORATION (Central), f/k/a
Congress Financial Corporation (Central), as
Agent

 

BORROWERS



SPARTAN STORES, INC.

 

 

 

By:

/s/ Vicky Geist

--------------------------------------------------------------------------------

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

 

 

 

Title:

Director

--------------------------------------------------------------------------------

 

Title:

EVP, CFO and Treasurer

--------------------------------------------------------------------------------

 

 

 

 

 

SPARTAN STORES DISTRIBUTION, LLC
MARKET DEVELOPMENT CORPORATION
SPARTAN STORES ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER'S REAL ESTATE LLC
PREVO'S FAMILY MARKETS, INC.
BUCKEYE REAL ESTATE MANAGEMENT CO.
SPARTAN STORES FUEL, LLC

 

 

 

 

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Treasurer

--------------------------------------------------------------------------------

 

 

 

 

 

GUARANTORS

SPARTAN STORES HOLDING, INC.
SI INSURANCE AGENCY, INC.

 

 

 

 

 

By:

/s/ David M. Staples

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Treasurer

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




LENDERS

WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL), f/k/a
Congress Financial Corporation (Central)

 

 

 

 

 

By:

/s/ Vicky Geist

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Director

--------------------------------------------------------------------------------

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Nadine M. Eames

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA N.A. (successor by
merger to Fleet Capital Corporation)

 

 

 

 

 

By:

/s/ Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT,
INC.

 

 

 

 

 

By:

/s/ Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

/s/ Rebecca A. Ford

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Duly Authorized Signatory

--------------------------------------------------------------------------------

 

 

 

 

 

FIFTH THIRD BANK, a Michigan Banking
Corporation

 

 

 

 

 

By:

/s/ Vice President

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

Vice President

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------




EXHIBIT A
TO
AMENDMENT NO. 6



Description of Notes

See attached
















--------------------------------------------------------------------------------




Draft - April 6, 2007

DESCRIPTION OF NOTES

          We will issue the notes under an indenture, to be dated as of
                , 2007, between us and [                             ], as
trustee. The notes and the common stock issuable upon conversion of the notes,
if any, will be covered by a registration rights agreement. Each holder may
request a copy of the indenture and the registration rights agreement from the
trustee at the address provided herein.

          The following description is a summary of the material provisions of
the notes, the indenture and the registration rights agreement and does not
purport to be complete. This summary is subject to and is qualified by reference
to all the provisions of the notes and the indenture, including the definitions
of certain terms used in the indenture, and to all provisions of the
registration rights agreement. Wherever particular provisions or defined terms
of the indenture or the notes are referred to, these provisions or defined terms
are incorporated in this offering memorandum by reference. We urge you to read
the indenture because it, and not this description, defines each holder's rights
as a holder of the notes.

          As used in this "Description of Notes" section, references to
"Spartan," the "company," "we," "us" and "our" refer only to Spartan Stores,
Inc. and do not include its subsidiaries.

General

          We are offering $[75,000,000] aggregate principal amount of notes
($[90,000,000] aggregate principal amount if the initial purchaser exercises in
full its option to purchase additional notes to cover over-allotments, if any).

          The notes will mature on May 1, 2027 unless earlier converted,
redeemed or repurchased. Each holder of notes has the option, subject to certain
qualifications and the satisfaction of certain conditions, to convert its notes
into cash and shares, if any, of our common stock at an initial conversion rate
of                 shares per $1,000 principal amount of notes. This is
equivalent to an initial conversion price of approximately $               per
share of common stock. The conversion rate is subject to adjustment if certain
events occur.

          Upon a surrender of a holder's notes for conversion, unless we have
previously exercised our option to satisfy all of our future conversion
obligations entirely in common stock as described below under "- Conversion
Rights - Option to Irrevocably Elect to Satisfy Future Conversion Obligations in
Common Stock," we will deliver cash equal to the lesser of the aggregate
principal amount of notes to be converted and our total conversion obligation.
We will deliver shares of our common stock in respect of the remainder, if any,
of our conversion obligation, as described below under "- Conversion Rights -
Payment Upon Conversion." If we deliver common stock upon conversion of a note,
a holder will not receive fractional shares but a cash payment to account for
any such fractional share, as described below. A holder will not receive any
cash payment for interest (or contingent interest or additional amounts, if any)
accrued and unpaid to the conversion date except under the limited circumstances
described below, including under "- Registration Rights" below.

          The notes will be our senior, unsecured obligations and will rank
equal in right of payment to all of our existing and future unsecured and
unsubordinated indebtedness. The notes will be issued only in denominations of
$1,000 principal amount and integral multiples thereof. References to "a note"
or "each note" in this offering memorandum refer to $1,000 principal amount of
the notes.

          As used in this offering memorandum, "business day" means any day,
other than a Saturday or Sunday, that is neither a legal holiday nor a day on
which commercial banks are authorized or required by law, regulation or
executive order to close in The City of New York.



1

--------------------------------------------------------------------------------




          Any reference to "common stock" means our common stock, no par value.

          Each holder will be deemed to have agreed in the indenture, for United
States federal income tax purposes, to treat the notes as "contingent payment
debt instruments" and to be bound by our application of the U.S. Treasury
regulations that govern contingent payment debt instruments, including our
determination that the rate at which interest will be deemed to accrue for
United States federal income tax purposes will be           %, which is the
comparable yield, or the rate at which we would have borrowed on a
non-contingent, nonconvertible basis at the issue date of the notes.

          Accordingly, each holder will be required to accrue interest on a
constant yield to maturity basis at that rate, with the result that a holder
will recognize taxable income significantly in excess of cash received while the
notes are outstanding. See "United States Federal Income Tax Considerations."
YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF AN
INVESTMENT IN THE NOTES AND WHETHER AN INVESTMENT IN THE NOTES IS ADVISABLE IN
LIGHT OF THE AGREED UPON TAX TREATMENT AND YOUR PARTICULAR TAX SITUATION.

Interest and Contingent Interest

          The notes will bear interest at a rate of        % per year. In
addition, we will pay contingent interest to holders of the notes during the
period commencing [                      , 2012] and ending on
[                       , 2012] and for any six-month period thereafter, from
and including an interest payment date up to, but excluding, the next interest
payment date, if the average contingent interest trading price (as defined
below) per $1,000 principal amount of the notes for the five-trading-day (as
defined below) period ending on the third trading day immediately preceding the
first day of such interest period equals 120% or more of the principal amount of
the notes.

          During any interest period in which contingent interest shall be
payable, the contingent interest payable per $1,000 principal amount of the
notes will equal [0.25]% per annum of the average contingent interest trading
price of $1,000 principal amount of notes during the five-trading-day measuring
period ending on the third trading day immediately preceding the applicable
interest period used to determine whether contingent interest must be paid.

          For so long as the notes are held in book-entry only form, interest
(including contingent interest and additional amounts, if any) will be payable
on each payment date to the person in whose name a given note is registered at
the close of business on the business day before the interest payment date
(each, a "record date"). In the event that the notes do not remain in book-entry
only form or are not in the form of a global certificate, we will have the right
to select record dates, which will be at least one business day before an
interest payment date. Interest will be calculated on the basis of a 360-day
year consisting of twelve 30-day months and will accrue from
                     , 2007 or from the most recent date to which interest has
been paid or duly provided for. We will pay interest (including contingent
interest and additional amounts, if any) semi-annually, in arrears on May 1 and
November 1 of each year, commencing on November 1, 2007.

          Contingent interest, if any, will accrue from the first day of any
relevant interest period and be payable on the interest payment date at the end
of the relevant six-month period to holders of the notes as of the record date
relating to such interest payment date. In the event of any determination that
holders will be entitled to receive contingent interest with respect to an
interest period, we will promptly (i) issue a press release and use our
reasonable efforts to post such information on our website or otherwise publicly
disclose this information or (ii) provide notice to the holders of the notes in
a manner contemplated by the indenture, including through the facilities of DTC.



2

--------------------------------------------------------------------------------




          If, in connection with a payment of contingent interest, we determine
that United States withholding tax may be required as described under "United
States Federal Income Tax Considerations - Non-United States Holders," we will
provide this information through a press release disseminated as provided above.

          "Contingent interest trading price" means, on any date of
determination, the average of the secondary bid quotations per note obtained by
the conversion agent for $5,000,000 principal amount of the notes at
approximately 3:30 p.m., New York City time, on such determination date from
three independent nationally recognized securities dealers we select; provided
that, if at least three such bids cannot reasonably be obtained, but two such
bids can reasonably be obtained, then the average of these two bids shall be
used; provided, further, that, if at least two such bids cannot reasonably be
obtained, but one such bid can reasonably be obtained, this one bid shall be
used. If on any date of determination the conversion agent cannot reasonably
obtain at least one bid for $5,000,000 principal amount of the notes from an
independent nationally recognized securities dealer or, in our reasonable
judgment, the bid quotations are not indicative of the secondary market value of
the notes, then the contingent interest trading price of the notes on such date
of determination will be (a) the applicable conversion rate of the notes (as
defined below) multiplied by (b) the closing sale price of our common stock on
such determination date.

          Upon conversion of a note, a holder will not receive any cash payment
of interest (including contingent interest and additional amounts, if any)
unless, as described below, such conversion occurs after a record date and prior
to the interest payment date to which that record date relates or such
conversion occurs during a registration default as described under "-
Registration Rights" below. If we deliver common stock upon surrender of a note
for conversion, we will not issue fractional common stock. Instead, we will pay
cash in lieu of fractional shares based on the closing sale price of the common
stock on the trading day immediately prior to the conversion date. Our delivery
to a holder of the full amount of cash and common stock, if any, as described
below under "- Payment upon Conversion," together with any cash payment for any
fractional share, will be deemed to satisfy our obligation to pay:

 

•

the principal amount of the note; and

 

 

 

 

•

accrued but unpaid interest (including contingent interest and additional
amounts, if any) to but excluding the conversion date.


As a result, accrued but unpaid interest (including contingent interest and
additional amounts, if any) up to but excluding the conversion date will be
deemed to be paid in full rather than cancelled, extinguished or forfeited. For
a general discussion of the U.S. federal income tax treatment upon receipt of
our common stock upon conversion, see "Material U.S. Federal Income Tax
Considerations."

          Notwithstanding the preceding paragraph, if notes are converted after
the close of business on a record date but prior to the opening of business on
the interest payment date to which that record date relates, holders of such
notes at the close of business on the record date will receive the interest
(including contingent interest and additional amounts, if any) payable on the
notes on the corresponding interest payment date notwithstanding the conversion.
Such notes, upon surrender for conversion, must be accompanied by funds equal to
the amount of interest (including contingent interest and additional amounts, if
any) payable on the notes so converted on the next succeeding interest payment
date. However, no such payment need be made:

 

•

in connection with any conversion following the regular record date immediately
preceding the maturity date;

 

 

 

 

•

if we have specified a redemption date that is after a record date and on or
prior to the corresponding interest payment date;




3

--------------------------------------------------------------------------------




 

•

if we have specified a repurchase date or a fundamental change purchase date
that is after a record date and on or prior to the corresponding interest
payment date; or

 

 

 

 

•

to the extent of any overdue interest (including overdue contingent interest and
additional amounts, if any) if overdue interest, contingent interest or
additional amounts exist at the time of conversion with respect to such note.

          If any interest payment date, maturity date, redemption date,
repurchase date or settlement date (including upon the occurrence of a
fundamental change, as described below) falls on a day that is not a business
day, then the required payment will be made on the next succeeding business day
with the same force and effect as if made on the date that the payment was due,
and no additional interest will accrue on that payment for the period from and
after the interest payment date, maturity date, redemption date or repurchase
date, as the case may be, to that next succeeding business day.

Conversion Rights

General

          Subject to the qualifications and the satisfaction of the conditions
and during the periods described below, holders will have the right to convert
their notes prior to the close of business on the business day immediately
preceding stated maturity, initially at a conversion rate of                  
shares per $1,000 principal amount of notes, which is equivalent to an initial
conversion price of approximately $                 per share of common stock
based on the issue price per note. Upon a surrender of a holder's notes for
conversion, unless we have previously exercised our option to satisfy all of our
future conversion obligations entirely in common stock as described below under
"- Option to Irrevocably Elect to Satisfy Future Conversion Obligations in
Common Stock," we will deliver cash equal to the lesser of the aggregate
principal amount of notes to be converted and our total conversion obligation.
We will deliver shares of our common stock in respect of the remainder, if any,
of our conversion obligation, as described below under "- Payment Upon
Conversion."

          The conversion rate in effect at any given time is referred to in this
offering memorandum as the "applicable conversion rate" and will be subject to
adjustments as described under "-Conversion Rate Adjustments," but it will not
be adjusted for accrued interest. The "applicable conversion price" at any given
time is equal to the principal amount of a note divided by the applicable
conversion rate. Holders will be entitled to convert notes in denominations of
$1,000 principal amount or multiples thereof. Upon surrender of a note for
conversion, we will deliver cash and shares of our common stock, if any, as
described below under "- Payment upon Conversion."

          A holder may convert its notes in whole or in part only in the
following circumstances, which are described in more detail below, and to the
following extent:

 

•

upon satisfaction of the sale price condition;

 

 

 

 

•

upon satisfaction of the trading price condition;

 

 

 

 

•

if we have called notes for redemption, until the close of business one business
day prior to the redemption date for such notes;

 

 

 

 

•

at any time on or after [                   ,          ]; or

 

 

 

 

•

upon the occurrence of specified corporate transactions.



4

--------------------------------------------------------------------------------




          Upon any determination by us or the trustee that holders are or will
be entitled to convert their notes into shares of our common stock in accordance
with the foregoing provisions, we will issue a press release and publish the
information on our website.

          If a holder converts notes, we will pay any documentary, stamp or
similar issue or transfer tax due on the issue of shares of our common stock
upon the conversion, unless the tax is due because a holder requests the shares
to be issued or delivered to another person, in which case that holder will pay
that tax.

Conversion upon Satisfaction of Sale Price Condition

          Prior to [                  ,           ], a holder may surrender its
notes for conversion during any fiscal quarter after the fiscal quarter ending
June [   ], 2007 if the closing sale price per share of our common stock for at
least 20 trading days during the period of 30 consecutive trading days ending on
the last trading day of the previous fiscal quarter is more than [130]% of the
applicable conversion price per share of our common stock on such last trading
day. Upon surrender by a holder of its notes for conversion, we will deliver
cash and common stock, if any, as described below under "- Payment upon
Conversion."

          The "closing sale price" of our common stock on any date means the
closing sale price per share (or, if no closing sale price is reported, the
average of the bid and asked prices or, if more than one in either case, the
average of the average bid and the average asked prices) on such date as
reported by the Nasdaq Global Market or, if our common stock is not reported by
the Nasdaq Global Market, in composite transactions for the principal U.S.
national securities exchange on which our common stock is traded. If our common
stock is not listed for trading on a U.S. national or regional securities
exchange and not reported by the Nasdaq Global Market on the relevant date, the
closing sale price will be the last quoted bid price for our common stock in the
over-the-counter market on the relevant date as reported by the National
Quotation Bureau Incorporated or similar organization. If our common stock is
not so quoted, the closing sale price will be the average of the mid-point of
the last bid and asked prices for our common stock on the relevant date from
each of at least three independent nationally recognized investment banking
firms selected by us for this purpose.

          The conversion agent, which initially will be [insert name of
trustee], will, on our behalf, determine daily whether the notes are convertible
as a result of the sale price of our common stock and notify us and the trustee.

Conversion upon Satisfaction of Trading Price Condition

          A holder may surrender any of its notes for conversion during the five
business days immediately following any five-consecutive-trading-day period in
which the trading price per $1,000 principal amount of the notes (as determined
following a request by a holder of the notes in accordance with the procedures
described below) for each day of that period was less than 98% of the product of
the closing sale price of our common stock and the applicable conversion rate of
the notes on each such day.

          The "trading price" of the notes on any date of determination means
the average of the secondary market bid quotations obtained by the bid
solicitation agent for $5.0 million aggregate principal amount of the notes at
approximately 3:30 p.m., New York City time, on the determination date from
three independent nationally recognized securities dealers we select, provided
that if:

 

•

three such bids cannot reasonably be obtained by the bid solicitation agent, but
two such bids are obtained, then the average of the two bids shall be used, and

 

 

 

 

•

only one such bid can reasonably be obtained by the bid solicitation agent, that
one bid shall be used;



5

--------------------------------------------------------------------------------




provided further if no bids are received, then for purposes of determining
whether the trading price condition has been met the trading price per $1,000
principal amount of the notes will be deemed to be less than 98% of the product
of the closing sale price of our common stock and the applicable conversion rate
of the notes on that day.

          The trustee will have no obligation to determine the trading price of
the notes as described in this section unless we have requested such
determination; and we shall have no obligation to make such request unless a
holder provides us with reasonable evidence that the trading price per $1,000
principal amount of notes would be less than 98% of the product of the closing
sale price of our common stock and the applicable conversion rate of the notes
on that day. At such time, we will instruct the trustee to determine the trading
price of the notes beginning on the next trading day and on each successive
trading day until the trading price per $1,000 principal amount of notes is
greater than or equal to 98% of the product of the closing price of our common
stock and the applicable conversion rate of the notes.

Conversion Upon Notice of Redemption

          Holders may surrender for conversion any notes called for redemption
at any time prior to the close of business one business day prior to the
redemption date for such notes, even if those notes are not otherwise
convertible at that time.

Conversion On or After [                             ,              ]

          A holder may surrender any of its notes for conversion at any time on
or after [                     ,        ] until the close of business on the
business day immediately preceding the maturity date.

Conversion upon Specified Corporate Transactions

Certain Distributions

          If we elect to:

 

•

distribute to all or substantially all holders of our common stock certain
rights or warrants entitling them to purchase, for a period expiring within 60
days after the date of the distribution, shares of our common stock at less than
the closing sale price of a share of our common stock on the trading day
immediately preceding the announcement date of the distribution; or

 

 

 

 

•

distribute to all or substantially all holders of our common stock, assets
(including cash), debt securities or rights or warrants to purchase our
securities, which distribution has a per-share value as determined by our board
of directors exceeding 10% of the closing sale price of our common stock on the
trading day immediately preceding the announcement date for such distribution,

we must notify holders of the notes at least 20 business days prior to the
ex-dividend date for such distribution. Once we have given such notice, holders
may surrender their notes for conversion at any time until the earlier of the
close of business on the business day immediately prior to the ex-dividend date
or any announcement that such distribution will not take place. No holder may
exercise this right to convert if the holder otherwise could participate in the
distribution without conversion. The "ex-dividend" date is the first date upon
which a sale of the common stock does not automatically transfer the right to
receive the relevant distribution from the seller of the common stock to its
buyer.

Fundamental Change Transactions



6

--------------------------------------------------------------------------------




          If a fundamental change occurs, regardless of whether a holder has the
right to put the notes as described under "- Repurchase of Notes by Us at Option
of Holder upon a Fundamental Change," a holder may surrender notes for
conversion at any time from and after the date which is 35 days prior to the
anticipated effective date of the transaction until and including the close of
business on the business day prior to the fundamental change repurchase date. We
will notify holders and the trustee at the same time we publicly announce such
transaction (but in no event less than 35 days prior to the anticipated
effective date of such transaction).

          If a holder elects to convert its notes in connection with certain
fundamental changes described below under "- Conversion Rate Adjustments - Make
Whole Amount", we will deliver upon conversion of the notes an additional number
of shares as described below under "- Conversion Rate Adjustments - Make Whole
Amount."

          If a transaction described above occurs, a holder may also have the
right to require us to repurchase all or a portion of its notes, as described
under "- Repurchase of Notes by Us at Option of Holder upon a Fundamental
Change."

Conversion Procedures

          To convert a note, a holder must do each of the following:

 

•

complete and manually sign the conversion notice on the back of the note, or a
facsimile of the conversion notice, and deliver this irrevocable notice to the
conversion agent;

 

 

 

 

•

surrender the note to the conversion agent;

 

 

 

 

•

if required, furnish appropriate endorsements and transfer documents;

 

 

 

 

•

if required, pay all transfer or similar taxes; and

 

 

 

 

•

if required, pay funds equal to interest payable on the next interest payment
date.

          The date a holder complies with these requirements is the "conversion
date" under the indenture. The notes will be deemed to have been converted
immediately prior to the close of business on the conversion date and the
converting holder will be treated as a shareholder of record of Spartan as of
that time. If a holder's interest is a beneficial interest in a global note, to
convert, a holder must comply with the last three requirements listed above and
comply with the depositary's procedures for converting a beneficial interest in
a global note.

          The conversion agent will initially be the trustee. The conversion
agent will, on a holder's behalf, convert the notes into cash and shares, if
any, of common stock at an initial conversion rate of shares per $1,000
principal amount of notes. A holder may obtain copies of the required form of
the conversion notice from the conversion agent. Payments of cash and, if common
stock is to be delivered, a stock certificate or certificates will be delivered
to the holder, or a book-entry transfer through DTC will be made, by the
conversion agent for the number of shares of common stock determined as set
forth below under "- Payment upon Conversion."

Payment upon Conversion

          In connection with any conversion, we will satisfy our obligation to
convert the notes (the "conversion obligation") by delivering to holders in
respect of each $1,000 aggregate principal amount of notes being converted a
"settlement amount" equal to the sum of the daily settlement amounts for each of
the 20 consecutive trading days of the cash settlement averaging period.



7

--------------------------------------------------------------------------------




          The "daily settlement amount" for each of the 20 consecutive trading
days of the cash settlement averaging period, shall consist of:

 

(1)

cash equal to the lesser of $50 and the daily conversion value; and

 

 

 

 

(2)

to the extent the daily conversion value exceeds $50, a number of shares equal
to, (A) the difference between the daily conversion value and $50 (such
difference being referred to as the "daily excess amount"), divided by (B) the
closing sale price of our common stock for such day (or the consideration into
which our common stock has been converted in connection with certain corporate
transactions).

          We will not issue fractional shares of common stock upon conversion of
the notes. Instead, we will pay the cash value of such fractional shares based
upon the closing sale price of our common stock on the trading day immediately
preceding the conversion date. Upon conversion of a note, a holder will not
receive any cash payment of interest (including contingent interest and
additional amounts, if any) unless such conversion occurs between a record date
and the interest payment date to which that record date relates. We will deliver
the settlement amount on the third business day following the date the
settlement amount is determined.

          The "daily conversion value" means, for each of the 20 consecutive
trading days during the cash settlement averaging period, one-twentieth (1/20th)
of the product of (1) the applicable conversion rate and (2) the closing sale
price of our common stock (as defined above under "- Conversion upon
Satisfaction of Trading Price Condition") on such day.

          The "cash settlement averaging period" with respect to any notes means
the 20 consecutive trading days beginning:

 

•

on the redemption date if prior to the relevant conversion date we have called
the notes delivered for redemption,

 

 

 

 

•

on the maturity date if the relevant conversion date is on or after
[                     ], 2027, and

 

 

 

 

•

on the second trading day after the relevant conversion date.

          If a holder tenders notes for conversion and the daily conversion
value is being determined at a time when the notes are convertible into other
property in addition to or in lieu of our common stock, the conversion value of
each note will be determined based on the kind and amount of shares of stock,
securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of our common stock equal to the
conversion rate would have owned or been entitled to receive in such transaction
and the value thereof during the cash settlement averaging period.

Option to Irrevocably Elect to Satisfy Future Conversion Obligations in Common
Stock

          Notwithstanding the provisions described above under "- Payment upon
Conversion", at any time on or prior to [                        ], 2012 we may
irrevocably elect, in our sole discretion without the consent of the holders of
the notes, to satisfy all of our future conversion obligations entirely in
common stock. If we elect to satisfy our conversion obligation entirely in our
common stock, we will deliver to you, in respect of any notes that you convert,
a number of shares equal to (i) the aggregate principal amount of notes to be
converted (ii) divided by $1,000 and (iii) multiplied by the applicable
conversion rate (which will include any increase to reflect any additional
shares which you may be entitled to receive as described under "- Make-Whole
Amount). We will deliver such shares on the third trading day after the
conversion date.




8

--------------------------------------------------------------------------------




Conversion Rate Adjustments

          The applicable conversion rate will be subject to adjustment, without
duplication, upon the occurrence of any of the following events:

(1) If we issue our common stock as a dividend or distribution on our common
stock, or if we effect a share split or share combination, the conversion rate
will be adjusted based on the following formula:

CR1 = CR0 x   

OS1

--------------------------------------------------------------------------------

   

OS0

 

where

 

CR0 = the conversion rate in effect immediately prior to the ex-dividend date
for such dividend or distribution, or the effective date of such share split or
share combination;

 

 

 

CR1 = the new conversion rate in effect immediately after the ex-dividend date
for such dividend or distribution, or the effective date of such share split or
share combination;

 

 

 

0S0 = the number of shares of our common stock outstanding immediately prior to
such ex-dividend date, or effective date; and

 

 

 

OS1 = the number of shares of our common stock outstanding immediately prior to
such ex- dividend date, or effective date but after giving effect to such
dividend, distribution, share split or share combination.

If any dividend or distribution described in this paragraph (1) is declared but
not so paid or made, the new conversion rate shall be readjusted to the
conversion rate that would then be in effect if such dividend or distribution
had not been declared.

(2) If we distribute to all, or substantially all, holders of our common stock
any rights, warrants or options entitling them for a period of not more than 60
days after the date of issuance thereof to subscribe for or purchase our common
stock at an exercise price per share of our common stock less than the average
of the closing sale prices of our common stock for the 10-consecutive-trading
day period ending on the business day immediately preceding the time of
announcement of such issuance, the conversion rate will be adjusted based on the
following formula:

CR1 = CR0 x   

(OS0 + X)

--------------------------------------------------------------------------------

   

(OS0 + Y)

 

where

 

CR0 = the conversion rate in effect immediately prior to the ex-dividend date
for such distribution;

 

 

 

CR1 = the new conversion rate in effect immediately after the ex-dividend date
for such distribution;

 

 

 

OS0 = the number of shares of our common stock outstanding immediately prior to
the ex-dividend date for such distribution;

 

 

 

X = the number of shares of our common stock issuable pursuant to such rights,
warrants or options; and

 

 

 

Y = the number of shares of our common stock equal to the quotient of (A) the
aggregate price payable to exercise such rights, warrants or options and (B) the
average of the closing sale prices of our



9

--------------------------------------------------------------------------------




 

common stock for the 10 consecutive trading days ending on the trading day
immediately preceding the date of announcement for the issuance of such rights,
warrants or options.

If any right, warrant or option described in this paragraph (2) is not exercised
or converted prior to the expiration of the exercisability or convertibility
thereof, the new conversion rate shall be readjusted to the conversion rate that
would then be in effect if such right, warrant or option had not been so issued.

(3) If we distribute shares of our capital stock, evidences of indebtedness or
other assets or property to all, or substantially all, holders of our common
stock, excluding:

 

(A) dividends, distributions, rights, warrants or options referred to in clause
(1) or (2) above;

 

 

 

(B) dividends or distributions paid exclusively in cash; and

 

 

 

(C) Spin-Offs described below in this paragraph (3),

then the conversion rate will be adjusted based on the following formula:

CR1 = CR0 x   

SP0

--------------------------------------------------------------------------------

   

(SP0 - FMV)

 

where

 

CR0 = the conversion rate in effect immediately prior to the ex-dividend date
for such distribution;

 

 

 

CR1 = the new conversion rate in effect immediately after the ex-dividend date
for such distribution;

 

 

 

SP0 = the average of closing sale prices of our common stock over the 10
consecutive trading day period ending on the trading day immediately preceding
the ex-dividend date for such distribution; and

 

 

 

FMV = the fair market value (as determined in good faith by our board of
directors) of the shares of capital stock, evidences of indebtedness, assets or
property distributed with respect to each outstanding share of our common stock
on the earlier of the record date or the ex-dividend date for such distribution.

With respect to an adjustment pursuant to this clause (3), where there has been
a payment of a dividend or other distribution of our common stock or shares of
capital stock of any class or series, or similar equity interest, of or relating
to our subsidiary or other business unit (a "Spin-Off"), the conversion rate in
effect immediately before close of business on the effective date of the
Spin-Off will be adjusted based on the following formula:

CR1 = CR0 x   

(FMV0 + MP0)

--------------------------------------------------------------------------------

   

(MP0)

 

where

 

CR0 = the conversion rate in effect immediately prior to the effective date of
the Spin-Off;

 

 

 

CR1 = the new conversion rate after the Spin-Off;

 

 

 

FMV0 = the average of the closing sale prices of the capital stock or similar
equity interest distributed to holders of our common stock applicable to one
share of our common stock over the first 10 consecutive trading days after, and
including, the effective date of the Spin-Off; and

 

 

 

MP0 = the average of the closing sale prices of our common stock over the first
10 consecutive trading days after the effective date of the Spin-Off.



10

--------------------------------------------------------------------------------




An adjustment to the conversion rate made pursuant to the immediately preceding
paragraph will occur on the 10th trading day from and including the effective
date of the Spin-Off; provided that in respect of any conversion within the 10
trading days following, and including, the effective date of any Spin-Off,
references within this paragraph (3) to 10 trading days shall be deemed replaced
with such lesser number of trading days as have elapsed between the effective
date of such Spin-Off and the conversion date in determining the applicable
conversion rate.

If any such dividend or distribution described in this clause (3) is declared
but not paid or made, the new conversion rate shall be readjusted to be the
conversion rate that would then be in effect if such dividend or distribution
had not been declared.

(4) If we make any cash dividend or distribution to all, or substantially all,
holders of our outstanding common stock, other than regular quarterly cash
dividends that do not exceed $0.05 per share (the "reference dividend"), the
conversion rate will be adjusted based on the following formula:

CR1 = CR0 x   

SP0

--------------------------------------------------------------------------------

   

(SP0 - C)

 

where

 

CR0 = the conversion rate in effect immediately prior to the ex-dividend date
for such distribution;

 

 

 

CR1 = the new conversion rate immediately after the ex-dividend date for such
distribution;

 

 

 

SP0 = the closing sale price of our common stock on the trading day immediately
preceding the earlier of the record date and the day immediately preceding the
ex-dividend date for such distribution; and

 

 

 

C = the amount in cash per share that we distribute to holders of our common
stock that exceeds the reference dividend.

If any dividend or distribution described in this paragraph (4) is declared but
not so paid or made, the new conversion rate shall be readjusted to the
conversion rate that would then be in effect if such dividend or distribution
had not been declared.

The reference dividend amount is subject to adjustment in a manner inversely
proportional to adjustments to the conversion rate; provided that no adjustment
will be made to the reference dividend amount for any adjustment made to the
conversion rate under this clause (4).

Notwithstanding the foregoing, if an adjustment is required to be made under
this paragraph as a result of a distribution that is not a regular quarterly
dividend, the reference dividend amount will be deemed to be zero.

(5) If we or any of our subsidiaries makes a payment in respect of a tender
offer or exchange offer for our common stock to the extent that the cash and
value of any other consideration included in the payment per share of our common
stock exceeds the closing sale price of a share of our common stock on the
trading day following the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer, the conversion rate will be adjusted
based on the following formula:

CR1 = CR0 x   

(AC + (SP1 x OS1))

--------------------------------------------------------------------------------

   

(SP1 x OS0)

 

where

 

CR0 = the conversion rate in effect on the day immediately following the date
such tender or exchange offer expires;



11

--------------------------------------------------------------------------------




 

CR1 = the conversion rate in effect after such tender or exchange offer expires;

 

 

 

AC = the aggregate value of all cash and any other consideration (as determined
by our board of directors) paid or payable for our common stock purchased in
such tender or exchange offer;

 

 

 

0S0 = the number of shares of our common stock outstanding immediately prior to
the date such tender or exchange offer expires;

 

 

 

OS1= the number of shares of our common stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to the purchase
or exchange of shares pursuant to such tender or exchange offer); and

 

 

 

SP1 = the average closing sale prices of our common stock over the
10-consecutive-trading-day period commencing on the trading day following the
date such tender or exchange offer expires.

The adjustment to the conversion rate under the preceding paragraph will occur
on the 10th trading day from, and including, the trading day following the date
such tender or exchange offer expires; provided that in respect of any
conversion within 10 trading days immediately following, and including, the
expiration date of any tender or exchange offer, references with respect to 10
trading days shall be deemed replaced with such lesser number of trading days as
have elapsed between the expiration date of such tender or exchange offer and
the conversion date in determining the applicable conversion rate.

          In addition to these adjustments, we may in our sole discretion
increase the conversion rate as our board of directors deems advisable to avoid
or diminish any income tax to holders of our notes resulting from any dividend
or distribution of capital stock issuable upon conversion of the notes (or
rights to acquire capital stock) or from any event treated as such for income
tax purposes. We may also, from time to time, to the extent permitted by
applicable law, increase the conversion rate by any amount for any period of at
least 20 business days if our board of directors has determined that such
increase would be in our best interests. If our board of directors makes that
determination, it will be conclusive. We will give holders of notes at least 15
days' prior notice of such an increase in the conversion rate. For a general
discussion of the U.S. federal income tax treatment of an adjustment to the
conversion rate of the notes, see "Material U.S. Federal Income Tax
Considerations - U.S. Holders Dividends and Constructive Dividends."

          To the extent that we have a rights plan in effect upon any conversion
of the notes into common stock, a holder will receive, in addition to the common
stock, the rights under the rights plan, unless, prior to any conversion, the
rights have separated from the common stock, in which case the conversion rate
will be adjusted at the time of separation as described in clause (3) above. A
further adjustment will occur as described in clause (3) above, if such rights
become exercisable to purchase different securities, evidences of indebtedness
or assets, subject to readjustment in the event of the expiration, termination
or redemption of such rights.

          Following:

 

•

any reclassification of our common stock;

 

 

 

 

•

a consolidation, merger, binding share exchange or combination involving us; or

 

 

 

 

•

a sale or conveyance to another person or entity of all or substantially all of
our property or assets;

the conversion value and the amounts received in settlement of our conversion
obligation will be computed as set forth under "- Payment upon Conversion"
above, based on the kind and amount of shares of stock, securities, asset or
other property (including cash or any combination thereof) that a holder of a
number of shares of our common stock equal to the conversion rate multiplied by
the number of notes owned would have owned or been entitled to receive in such
transaction (the "reference property") and reference property


12

--------------------------------------------------------------------------------


will be delivered in lieu of an common shares that would have otherwise been
deliverable upon conversion. If holders of common stock would be entitled to
elect the consideration for their common stock received in any transaction
described in the previous sentence, we will make adequate provisions so that
upon conversion the holders of the notes will be entitled to elect, voting as a
class, the consideration for common stock upon which the reference property will
be based.

          The applicable conversion rate will not be adjusted:

 

•

upon the issuance of any shares of our common stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
our securities and the investment of additional optional amounts in shares of
our, common stock under any plan;

 

 

 

 

•

upon the issuance of any shares of our common stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by us or any of our
subsidiaries;

 

 

 

 

•

upon the issuance of any shares of our common stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in the preceding bullet and outstanding as of the date the notes were
first issued;

 

 

 

 

•

for a change in the par value of the common stock; or

 

 

 

 

•

for accrued and unpaid interest (including contingent interest and additional
amounts, if any).

          Adjustments to the applicable conversion rate will be calculated to
the nearest 1/10,000th of a share.

          We will not take any action that would result in an adjustment
pursuant to the above provisions without complying with the Nasdaq's shareholder
approval rules.

Make-Whole Amount

          If the effective date or anticipated effective date of a transaction
described under clause (1) or (3) of the definition of "fundamental change"
occurs (regardless of whether the holder has the right to require us to
repurchase the notes) and 10% or more of the consideration for our common stock
in the transaction consists of consideration other than common stock that is
traded or scheduled to be traded immediately following such transaction on a
U.S. national securities exchange for the notes surrendered for conversion in
connection with such transaction, or if any other fundamental change occurs, we
will increase the conversion rate by a number of additional shares (the
"additional shares") as described below. We will notify holders at least 35 days
prior to the anticipated effective date of such corporate transaction.

          The number of additional shares will be determined by reference to the
table below, based on the date on which the transaction becomes effective (the
"effective date") and the price (the "stock price") paid per share of our common
stock in the transaction. If holders of our common stock receive only cash in
the corporate transaction, the stock price will be the cash amount paid per
share. Otherwise, the stock price will be the average of the closing sale prices
(as defined under "- Conversion upon Satisfaction of Sale Price Condition"
above) of our common stock on the five trading days immediately prior to but not
including the effective date of the transaction.

          The stock prices set forth in the first row of the table below (i.e.,
column headers) will be adjusted as of any date on which the conversion rate of
the notes is adjusted, as described above under "- Conversion Rate Adjustments."
The adjusted stock prices will equal the stock prices applicable immediately
prior to such adjustment multiplied by a fraction, the numerator of which is the
conversion rate immediately prior to the adjustment giving rise to the stock
price adjustment and the denominator of


13

--------------------------------------------------------------------------------


which is the conversion rate as so adjusted. The number of additional shares
will be adjusted in the same manner as the conversion rate as set forth under "-
Conversion Rate Adjustments."

          The following table sets forth the stock price, effective date and
number of additional shares per $1,000 principal amount of notes:

 

Effective Date

 

Stock Price

 

 

 

 

 

, 2007   

 

 

 

, 2008   

 

 

 

, 2009   

 

 

 

, 2010   

 

 

 

, 2011   

 

 

 

, 2012   

 

 

 

, 2013   

 

 

 

, 2014   

 

 


          The maximum amount of additional shares is                   per
$1,000 principal amount of notes, subject to adjustment in the same manner as in
the conversion rate as set forth under "- Conversion Rate Adjustments."

          Notwithstanding the foregoing, in no event will the total number of
shares of common stock issuable upon conversion exceed              per $1,000
principal amount of notes, subject to adjustment in the same manner as the
conversion rate as set forth under "- Conversion Rate Adjustments."

          The exact stock prices and effective dates may not be set forth in the
table above, in which case:

 

•

If the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year.

 

 

 

 

•

If the stock price is in excess of $               per share (subject to
adjustment), no additional shares will be added to the conversion rate.

 

 

 

 

•

If the stock price is less than $                  per share (subject to
adjustment), no additional shares will be added to the conversion rate.

Redemption at our Option

          Prior to [                  ], 2012, we will not have the right to
redeem the notes. We will have the right to redeem the notes in whole or in
part, at any time or from time to time, on or after [                       ],
2012 upon not less than 30 nor more than 60 days prior notice by mail, for a
cash price equal to the percentage of principal amount of the notes specified in
the table below plus accrued and unpaid interest (including contingent interest
and additional amounts, if any), if any, up to, but not including, the
redemption date.

 

Period Commencing

 

Redemption Price

 

 

 

 

 

, 2012     

 

 

 

, 2013     

 

 

 

, 2014     

 

 



14

--------------------------------------------------------------------------------




          If we decide to redeem fewer than all of the outstanding notes, the
trustee will select the notes to be redeemed by lot, on a pro rata basis or by
another method the trustee considers appropriate. If the trustee selects a
portion of a holder's notes for partial redemption and that holder converts a
portion of the same notes the converted portion will be deemed first to be from
the portion selected for redemption. In the event of any redemption in part, we
will not be required to:

 

•

issue, register the transfer of or exchange any note during a period beginning
at the opening of business 15 days before any selection of notes, for redemption
and ending at the close of business on the earliest date on which the relevant
notice of redemption is deemed to have been given to all holders of notes to be
so redeemed, or

 

 

 

 

•

register the transfer of or exchange any note so selected for redemption, in
whole or in part, except the unredeemed portion of any note being redeemed in
part.

Repurchase Rights

          Holders have the right to require us to repurchase the notes on
[                   ], 2014, [      ], 2017 and [                    ], 2022,
each of which we refer to as a "repurchase date." We will be required to
repurchase any outstanding notes for which a holder delivers a written
repurchase notice to the paying agent. This notice must be delivered during the
period beginning at the opening of business on the date that is 20 business days
prior to the relevant repurchase date until the close of business on the last
day prior to the repurchase date. If the repurchase notice is given and
withdrawn during the period, we will not be obligated to repurchase the related
notes. Also, our ability to satisfy our repurchase obligations may be affected
by the factors described in "Risk Factors - Risks Relating to this Offering - We
may not be able to repurchase the notes upon a fundamental change or upon the
exercise of a holder's option to require us to repurchase the notes, or pay cash
upon conversion of the notes."

          The repurchase price will be payable in cash and will be equal to 100%
of the principal amount of notes to be repurchased, plus accrued and unpaid
interest (including contingent interest and additional amounts, if any), if any,
on such repurchase date. To exercise this right, the holder must deliver a
written notice to the paying agent prior to the close of business on the
business day prior to the repurchase date. The required repurchase notice shall
state:

 

•

if certificated notes have been issued, the certificate number of the notes (or
if the notes are not certificated, the notice must comply with appropriate DTC
procedures);

 

 

 

 

•

the portion of the principal amount of notes to be repurchased, which portion
must be $1,000 or an integral multiple of $1,000; and

 

 

 

 

•

that we are to repurchase such notes pursuant to the applicable provisions of
the notes and the indenture. A holder may withdraw any repurchase notice by
delivering to the paying agent a written notice of withdrawal prior to the close
of business on the business day prior to the repurchase date.

          The notice of withdrawal shall state:

 

•

the principal amount being withdrawn;

 

 

 

 

•

the certificate numbers of the notes being withdrawn (or, if the notes are not
certificated, the notice must comply with appropriate DTC procedures); and

 

 

 

 

•

the principal amount, if any, of the notes that remain subject to the repurchase
notice.



15

--------------------------------------------------------------------------------




          Our obligation to pay the repurchase price for a note for which a
repurchase notice has been delivered and not validly withdrawn is conditioned
upon delivery of the note, together with all necessary endorsements and
compliance by the holder with all DTC procedures, as applicable, to the paying
agent at any time after the delivery of such repurchase notice. Payment of the
repurchase price for such note will be made on the business day following the
later of the repurchase date or the time of delivery of such note. If the paying
agent holds money sufficient to pay the repurchase price of the note on the
business day following the repurchase date in accordance with the terms of the
indenture, then, immediately after the repurchase date, interest (including,
contingent interest and additional amounts, if any) on such note will cease to
accrue, whether or not the note is delivered to the paying agent, and all other
rights of the holder shall terminate, other than the right to receive the
repurchase price upon delivery of the note.

          In connection with any repurchase at the option of the holders, we
will:

 

•

to the extent applicable, comply with the provisions of Rule 13e-4, Rule 14e-1
and comply with any other tender offer rules under the Exchange Act that may
then be applicable; and

 

 

 

 

•

otherwise comply with all federal and state securities laws as necessary under
the indenture to effect a repurchase of notes by us at the option of a holder.

Repurchase of Notes by Us at Option of Holder upon a Fundamental Change

          If a fundamental change, as defined below, occurs, each holder will
have the right on the fundamental change repurchase date to require us to
repurchase for cash all of its notes or any portion of those notes that is equal
to $1,000 in principal amount or integral multiples thereof, at a fundamental
change repurchase price equal to 100% of the principal amount of the notes plus
any accrued and unpaid interest (including contingent interest and additional
amounts, if any) on the notes to but not including the fundamental change
repurchase date. If the fundamental change repurchase date is on a date that is
after a record date and on or prior to the corresponding interest payment date,
we will pay such interest (including contingent interest and additional amounts,
if any) to the person to whom principal is payable.

          Within 15 days after the occurrence of a fundamental change, we must
give notice to each holder and the trustee of each holder's resulting repurchase
right, specifying the fundamental change repurchase date and the procedures that
each holder must follow to require us to repurchase its notes as described
below. Simultaneously with providing such notice, we will issue a press release
and publish the information on our website. The fundamental change repurchase
date specified by us will be 30 days after the date on which we give this
notice.

          The fundamental change repurchase notice given by a holder electing to
require us to repurchase its notes shall be given so as to be received by the
paying agent no later than the close of business on the business day prior to
the fundamental change repurchase date and must state:

 

•

if certificated notes have been issued, the certificate numbers of the holder's
notes to be delivered for repurchase (or, if the notes are not issued in
certificated form, the fundamental change repurchase notice must comply with
appropriate DTC procedures);

 

 

 

 

•

the portion of the principal amount of notes to be repurchased, which must be
$1,000 or an integral multiple thereof; and

 

 

 

 

•

that the notes are to be repurchased by us pursuant to the applicable provisions
of the indenture.

          A holder may withdraw its fundamental change repurchase notice by
delivering a written notice of withdrawal to the paying agent prior to the close
of business on the business day prior to the fundamental change repurchase date.
The notice of withdrawal shall state:



16

--------------------------------------------------------------------------------




 

•

the principal amount of notes being withdrawn;

 

 

 

 

•

if certificated notes have been issued, the certificate numbers of the notes
being withdrawn (or, if the notes are not issued in certificated form, the
notice of withdrawal must comply with appropriate DTC procedures); and

 

 

 

 

•

the principal amount of the notes, if any, that remain subject to the
fundamental change repurchase notice.

          A "fundamental change" will be deemed to have occurred at such time
after the original issuance of the notes as:

 

(1)

a, "person" or "group" (each within the meaning of Section 13(d)(3) of the
Exchange Act) files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect "beneficial owner," as defined in Rule 13d-3 under the Exchange Act, of
shares of our common stock representing more than 50% of the voting power of our
common stock entitled to vote generally in the election of directors; or

 

 

 

 

(2)

the first day on which a majority of the members of our board of directors does
not consist of continuing directors; or

 

 

 

 

(3)

a consolidation, merger or binding share exchange, or any conveyance, transfer,
sale, lease or other disposition of all or substantially all of our properties
and assets to another person, other than:


 

•

any transaction:


 

(i)

that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of our capital stock; and

 

 

 

 

(ii)

pursuant to which holders of our capital stock immediately prior to the
transaction have the entitlement to exercise, directly or indirectly, 50% or
more of the total voting power of all shares of capital stock entitled to vote
generally in elections of directors of the continuing or surviving or successor
person immediately after giving effect to such issuance; or


 

•

any merger, share exchange, transfer of assets or similar transaction solely for
the purpose of changing our jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding common stock, if at all,
solely into common stock, ordinary shares or American Depositary Shares of the
surviving entity or a direct or indirect parent of the surviving corporation; or

 

 

 

 

•

any consolidation or merger with or into any of our subsidiaries, so long as
such merger or consolidation is not part of a plan or a series of transactions
designed to or having the effect of merging or consolidating with any other
person; or


 

(4)

a termination of trading.

          A "continuing director" means a director who either was a member of
our board of directors on the date of original issuance of the notes or who
becomes a member of our board of directors subsequent to that date and whose
appointment, election or nomination for election by our shareholders is duly
approved by a majority of the continuing directors on our board of directors at
the time of such approval, either by specific vote or by approval of the proxy
statement issued by us on behalf of the board of directors in which such
individual is named as nominee for director.



17

--------------------------------------------------------------------------------




          A "termination of trading" will be deemed to have occurred if our
common stock (or other common stock into which the notes are then convertible)
is not listed for trading on a U.S. national securities exchange.

          The definition of change of control includes a phrase relating to the
conveyance, transfer, sale, lease or disposition of "all or substantially all"
of our assets. There is no precise, established definition of the phrase
"substantially all" under applicable law. Accordingly, a holder's ability to
require us to repurchase its notes as a result of a conveyance, transfer, sale,
lease or other disposition of less than all our assets may be uncertain.

          Notwithstanding the foregoing, a holder will not have the right to
require us to repurchase its notes upon a fundamental change described in clause
(3) above if more then 90% of the consideration in the transaction or
transactions consists of common stock traded or to be traded immediately
following a change of control on a U.S. national securities exchange, and, as a
result of the transaction or transactions, the notes become convertible into
that common stock (and any rights attached thereto).

          Rule 13e-4 under the Exchange Act requires the dissemination of
certain information to security holders if an issuer tender offer occurs and may
apply if the repurchase option becomes available to holders of the notes. We
will comply with this rule and file Schedule TO (or any similar schedule) to the
extent required at that time.

          If the paying agent holds money sufficient to pay the fundamental
change repurchase price of the notes which holders have elected to require us to
repurchase on the business day following the fundamental change repurchase date
in accordance with the terms of the indenture, then, immediately after the
fundamental change repurchase date, those notes will cease to be outstanding and
interest (including contingent interest and additional amounts, if any) on the
notes will cease to accrue, whether or not the notes are transferred by book
entry or delivered to the paying agent. Thereafter, all other rights of the
holders shall terminate, other than the right to receive the fundamental change
repurchase price upon book-entry transfer of the notes or delivery of the notes.

          The term "fundamental change" is limited to specified transactions and
does not include other events that might adversely affect our financial
condition or business operations. The foregoing provisions would not necessarily
protect holders of the notes if highly leveraged or other transactions involving
us occur that may affect holders adversely. We could, in the future, enter into
certain transactions, including certain recapitalizations, that would not
constitute a fundamental change with respect to the fundamental change
repurchase feature of the notes but that would increase the amount of our (or
our subsidiaries') outstanding indebtedness.

          Our ability to repurchase notes for cash upon the occurrence of a
fundamental change is subject to important limitations. Our ability to
repurchase the notes for cash may be limited by restrictions on our ability to
obtain funds for such repurchase through dividends from our subsidiaries, the
terms of our then existing borrowing arrangements or otherwise.

          The fundamental change purchase feature of the notes may in certain
circumstances make it more difficult or discourage a takeover of our company.
The fundamental change purchase feature, however, is not the result of our
knowledge of any specific effort:

 

•

to accumulate shares of our common stock;

 

 

 

 

•

to obtain control of us by means of a merger, tender offer solicitation or
otherwise; or

 

 

 

 

•

by management to adopt a series of anti-takeover provisions.



18

--------------------------------------------------------------------------------




          Instead, the fundamental change repurchase feature is a standard term
contained in securities similar to the notes.

Merger or Sale of Assets

          The indenture provides that we may not consolidate with or merge with
or into any other person or convey, transfer or lease all or substantially all
our assets to another person, unless:

 

•

the resulting, surviving or transferee person (the "successor company") will be
a corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the successor company
(if not us) will expressly assume, by a supplemental indenture, executed and
delivered to the trustee, in form reasonably satisfactory to the trustee, all of
our obligations under the notes and the indenture;

 

 

 

 

•

immediately after giving effect to such transaction (and treating any
indebtedness which becomes an obligation of the successor company as a result of
such transaction as having been incurred by the successor company at the time of
such transaction), no default under the indenture shall have occurred and be
continuing; and

 

 

 

 

•

we shall have delivered to the trustee an officers' certificate and an opinion
of counsel, each stating that the consolidation, merger or transfer and such
supplemental indenture (if any) comply with the indenture.

          The successor company will succeed to, and be substituted for, and may
exercise every right and power of us under the indenture, but in the case of a
conveyance, transfer or lease of all or substantially all our assets, we will
not be released from the obligation to pay the principal of and interest on the
notes.

Events of Default; Notice and Waiver

          The following will constitute defaults under the indenture, subject to
any additional limitations and qualifications included in the indenture:

 

•

a default in the payment of the principal amount, redemption price, repurchase
price or fundamental change purchase price when due at maturity, upon
redemption, upon repurchase at the option of a holder upon a fundamental change
or on any other repurchase date or otherwise;

 

 

 

 

•

a default in the payment of any interest (including contingent interest and
additional amounts, if any) on the notes when due and such failure continues for
a period of 30 days past the applicable due date;

 

 

 

 

•

we fail to provide notice of the occurrence of a fundamental change as required
by the indenture;

 

 

 

 

•

a default in our obligation to deliver the settlement amount upon conversion of
the notes, together with cash in lieu thereof in respect of any fractional
shares, upon conversion of any notes;

 

 

 

 

•

the failure by us to perform or observe any of our other covenants or warranties
in the indenture or in the notes for 30 days after written notice to us from the
trustee or to us and the trustee from the holders of at least 25% in principal
amount of the outstanding notes has been received by us;


19

--------------------------------------------------------------------------------




 

•

a failure to pay when due at maturity or a default that results in the
acceleration of any indebtedness for borrowed money of us or our subsidiaries in
an aggregate amount of $5.0 million or more;

 

 

 

 

•

the failure by us or any of our subsidiaries to pay final judgments aggregating
in excess of $5.0 million, which judgments are not paid, discharged or stayed
for a period of 60 days; and

 

 

 

 

•

certain events of bankruptcy, insolvency and reorganization of us or any of our
significant subsidiaries.

          The foregoing will constitute events of default whatever the reason
for any such event of default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.

          If a default under the indenture occurs and is continuing and is known
to the trustee, the trustee must mail to each holder of the notes notice of the
default within 90 days after it occurs. The trustee may withhold notice to the
holders of the notes of a default, except defaults in non-payment of principal
or interest (including contingent interest and additional amounts, if any) on
the notes. However, the trustee must consider it to be in the interest of the
holders of the notes to withhold this notice.

          If an event of default (other than an event of default relating to
certain events of bankruptcy, insolvency or reorganization of us) occurs and
continues, the trustee or the holders of at least 25% in principal amount of the
outstanding notes may declare the principal and accrued and unpaid interest
(including contingent interest and additional amounts, if any) on the
outstanding notes to be immediately due and payable. In case of certain events
of bankruptcy, insolvency or reorganization as describe above, the principal and
accrued and unpaid interest (including contingent interest and additional
amounts, if any) on the notes will automatically become immediately due and
payable. Under certain circumstances, the holders of a majority in principal
amount of the outstanding notes may rescind such acceleration with respect to
the notes and, as is discussed below, waive these past defaults.

          The holders of a majority in principal amount of outstanding notes
will have the right to direct the time, method and place of any proceedings for
any remedy available to the trustee or of exercising any trust or power
conferred on the trustee, subject to limitations specified in the indenture. The
trustee, however, may refuse to follow any direction that conflicts with law or
the indenture or that the trustee determines is unduly prejudicial to the rights
of any other holder of the notes or that would involve the trustee in personal
liability. Prior to taking any action under the indenture, the trustee will be
entitled to indemnification satisfactory to it in its sole discretion against
all losses and expenses caused by taking or not taking such action.

          The holders of a majority in principal amount of outstanding notes may
waive any past defaults under the indenture, except a default due to the
non-payment of principal or interest (including contingent interest and
additional amounts, if any) a failure to convert any notes into common stock, a
default arising from our failure to repurchase any notes when required pursuant
to the terms of the indenture or a default in respect of any covenant that
cannot be amended without the consent of each holder affected.

          No holder of the notes may pursue any remedy under the indenture,
except in the case of a default due to the non-payment of principal or interest
(including contingent interest and additional amounts, if any) unless:

 

•

the holder has given the trustee written notice of a default;

 

 

 

 

•

the holders of at least 25% in principal amount of outstanding notes make a
written request to the trustee to pursue the remedy;



20

--------------------------------------------------------------------------------




 

•

the trustee does not receive an inconsistent direction from the holders of a
majority in principal amount of outstanding notes, and;

 

 

 

 

•

the trustee fails to comply with the request within 60 days after receipt of the
request and offer of indemnity.

          The indenture will require us (i) every year to deliver to the trustee
a statement as to performance of our obligations under the indenture and as to
any default, and (ii) to deliver to the trustee prompt notice of any default.

          A default in the payment of the notes, or a default with respect to
the notes that causes them to be accelerated, may give rise to a cross-default
under our existing borrowing arrangements.

Legal Defeasance and Covenant Defeasance

          The notes will not be subject to any defeasance provisions under the
indenture.

Amendment and Modification

          The consent of the holders of a majority in principal amount of the
outstanding notes (voting as a single class) is required to modify or amend the
indenture. However, a modification or amendment requires the consent of the
holder of each outstanding note affected by such modification or amendment if it
would:

 

•

reduce the principal amount of or change the stated maturity of any note;

 

 

 

 

•

reduce the rate or extend the time for payment of interest (including contingent
interest and additional amounts, if any) on any note;

 

 

 

 

•

make any change that adversely affects the right to require us to purchase a
note, reduce any amount payable upon repurchase of any note (including upon the
occurrence of a fundamental change) or change the time at which or circumstances
under which the notes may or shall be repurchased;

 

 

 

 

•

adversely change the terms upon which the notes may be redeemed;

 

 

 

 

•

impair the right to receive payment with respect to the notes or the right to
institute suit for the enforcement of any payment with respect to, or conversion
of, any note;

 

 

 

 

•

change the currency in which any note is payable;

 

 

 

 

•

impair the right of a holder to convert any note or reduce the number of shares
of common stock or amount of any other property receivable upon conversion;

 

 

 

 

•

reduce the quorum or voting requirements under the indenture;

 

 

 

 

•

change our obligation to maintain an office or agency in the places and for the
purposes specified in the indenture;

 

 

 

 

•

subject to specified exceptions, amend or modify certain of the provisions of
the indenture relating to amendment or modification or waiver of provisions of
the indenture; or

 

 

 

 

•

reduce the percentage of notes required for consent to any amendment or
modification of the indenture.



21

--------------------------------------------------------------------------------




          We and the trustee may modify certain provisions of the indenture
without the consent of the holders of the notes, including to:

 

•

add guarantees with respect to the notes or secure the notes;

 

 

 

 

•

evidence the assumption of our obligations by a successor person under the
provisions of the indenture relating to consolidations, mergers and sales of
assets;

 

 

 

 

•

surrender any of our rights or powers under the indenture;

 

 

 

 

•

add covenants or events of default for the benefit of the holders of notes;

 

 

 

 

•

cure any ambiguity or correct any inconsistency in the indenture, so long as
such action will not materially adversely affect the interests of holders;

 

 

 

 

•

modify or amend the indenture to permit the qualification of the indenture or
any supplemental indenture under the Trust Indenture Act of 1939 as then in
effect;

 

 

 

 

•

establish the forms or terms of the notes;

 

 

 

 

•

evidence the acceptance of appointment by a successor trustee;

 

 

 

 

•

provide for uncertificated notes in addition to or in place of certificated
notes; provided, however, that the uncertificated notes are issued in registered
form for purposes of Section 163(f) of the Internal Revenue Code of 1986, or in
a manner such that the uncertificated notes are described in Section
163(f)(2)(B) of the Internal Revenue Code of 1986;

 

 

 

 

•

conform, as necessary, the indenture and the form or terms of the notes, to the
"Description of Notes" as set forth in this offering memorandum; and

 

 

 

 

•

make other changes to the indenture or forms or terms of the notes, provided no
such change individually or in the aggregate with all other such changes has or
will have a material adverse effect on the interests of the holders of the
notes.

Calculations in Respect of Notes

          We will be responsible for making all calculations called for under
the notes, unless otherwise set forth above. These calculations include, but are
not limited to, determinations of the market prices of our common stock, the
amount of accrued interest (including contingent interest and additional
amounts, if any) payable on the notes and the conversion price of the notes. We
will make all these calculations in good faith, and, absent manifest error, our
calculations will be final and binding on holders of notes. We will provide a
schedule of our calculations to each of the trustee and the conversion agent,
and each of the trustee and the conversion agent is entitled to rely upon the
accuracy of our calculations without independent verification. The trustee will
forward our calculations to any holder of notes upon the request of that holder.

Trustee, Paying Agent and Conversion Agent

          We have appointed [                                    ], the trustee
under the indenture, as paying agent, conversion agent, note registrar and
custodian for the notes. The trustee or its affiliates may also provide banking
and other services to us in the ordinary course of their business.



22

--------------------------------------------------------------------------------




Notices

          Except as otherwise described herein, notices to registered holders of
the notes will be given by mail to the addresses as they appear in the security
register. Notices will be deemed to have been given on the date of mailing.

Rule 144A Information Request

          We will furnish to the holders or beneficial holders of the notes or
the common stock issuable upon conversion of the notes and prospective
purchasers of the notes, upon their request, the information, if any, required
under Rule 144A(d)(4) under the Securities Act until such time as these
securities are no longer "restricted securities" within the meaning of Rule 144
under the Securities Act, assuming these securities have not been owned by an
affiliate of ours.

Governing Law

          The notes and the indenture shall be governed by, and construed in
accordance with, the laws of the State of New York.

Registration Rights

          Prior to or on the closing of this offering, we will enter into a
registration rights agreement with the initial purchaser pursuant to which we
will agree for the benefit of the holders of the notes and the common stock
issuable upon conversion of the notes that we will, at our cost:

 

•

(x) file a shelf registration statement with the SEC covering resales of the
notes and the shares of our common stock issuable on conversion of the notes
(which shall be an automatic shelf registration statement if we are eligible to
use an automatic shelf registration at the time of filing) no later than 90 days
after the first date of original issuance of the notes and (y) (if we are not
eligible to use an automatic shelf registration statement) use our reasonable
best efforts to cause the shelf registration statement to become effective under
the Securities Act no later than 180 days after the first date of original
issuance of the notes; and

 

 

 

 

•

use reasonable best efforts to keep the shelf registration statement effective
until the earliest of:


 

(1)

the date when the holders of notes and holders of the common stock issuable upon
conversion of the notes are able to sell such notes and such shares immediately
without restriction pursuant to Rule 144(k) under the Securities Act; and

 

 

 

 

(2)

the date when all of the notes and the common stock issuable upon conversion
thereof have been sold either pursuant to the shelf registration statement or
pursuant to Rule 144 under the Securities Act or any similar provision then in
force or the notes and the common stock issuable upon conversion of the notes
cease to be outstanding.

          We may suspend the effectiveness of the shelf registration statement
or the use of the prospectus that is part of the shelf registration statement
during specified periods under certain circumstances relating to pending
corporate developments, public filings with the SEC and similar events. Any
suspension period may not exceed an aggregate of:

 

•

30 days in any 90-day period; or

 

 

 

 

•

90 days in any 360-day period.



23

--------------------------------------------------------------------------------




          We need not specify the nature of the event giving rise to a
suspension in any notice to holders of the notes of the existence of such a
suspension. Each holder, by its acceptance of the notes, agrees to hold any
communication by us in response to a notice of a proposed sale in confidence.

          Each of the following is a registration default:

 

•

the registration statement has not been filed prior to or on the 90th day
following the first date of original issuance of any of the notes; or

 

 

 

 

•

the registration statement has not been declared effective prior to or on the
180th day following the first date of original issuance of any of the notes,
which is referred to as the "effectiveness target date"; or

 

 

 

 

•

we do not, through our omission, name a holder as a selling stockholder in the
prospectus through a prospectus supplement or file a post-effective amendment
within the required time periods as described below; or

 

 

 

 

•

any post-effective amendment required to be filed as described below has not
been declared effective prior to the 45th day following the date such
post-effective amendment is required to be filed; or

 

 

 

 

•

at any time after the effectiveness of the shelf registration statement, the
registration statement ceases to be effective or is not usable and (1) we do not
cure the registration statement within 10 business days by a post-effective
amendment, prospectus supplement or report filed pursuant to the Exchange Act
(other than in the case of a suspension period described in the preceding
paragraph), (2) if applicable, we do not terminate the suspension period,
described in the preceding paragraph, by the 30th day or (3) a suspension
period, when aggregated with other suspension periods during the prior 360-day
period, continues, unterminated, for more than 90 days.

          If a registration default occurs, predetermined "additional amounts"
will accrue on the notes from and including the day following the registration
default to but excluding the earlier of (1) the day on which the registration
default has been cured and (2) the date the registration statement is no longer
required to be kept effective. The additional amounts will be paid to those
entitled to interest payments on such dates semiannually in arrears on each
May 1 and November 1 and will accrue at a rate per year equal to:

 

•

0.25% of the principal amount of a note to and including the 90th day following
such registration default; and

 

 

 

 

•

0.50% of the principal amount of a note from and after the 91st day following
such registration default.

          In no event will additional amounts exceed 0.50% per year. If a holder
converts some or all of its notes into common stock when there exists a
registration default with respect to the common stock, the holder will not be
entitled to receive additional amounts on such common stock. However, that
holder will receive, on the settlement date for any notes submitted for
conversion during a registration default, accrued and unpaid additional amounts
to the conversion date relating to such settlement date. If a registration
default with respect to the common stock occurs after a holder has converted its
notes into common stock, that holder will not be entitled to any compensation
with respect to such common stock. In addition, in no event will additional
interest be payable in connection with a registration default relating to a
failure to register the common stock deliverable upon a conversion of the notes.
For the avoidance of doubt, if we fail to register both the notes and the common
stock deliverable upon conversion of the notes, the


24

--------------------------------------------------------------------------------


additional amounts will be payable in connection with the registration default
relating to the failure to register the notes.

          A holder who elects to sell securities pursuant to the shelf
registration statement will:

 

•

be required to be named as a selling security holder in the related prospectus;

 

 

 

 

•

be required to deliver a prospectus to purchasers;

 

 

 

 

•

be subject to the civil liability provisions under the Securities Act in
connection with any sales; and

 

 

 

 

•

be subject to the provisions of the registration rights agreement, including
indemnification provisions.

 

 

 

 

•

Under the registration rights agreement we will:

 

 

 

 

•

pay all expenses of the shelf registration statement;

 

 

 

 

•

provide each registered holder with copies of the prospectus;

 

 

 

 

•

notify holders when the shelf registration statement has become effective; and

 

 

 

 

•

take other reasonable actions as are required to permit unrestricted resales of
the notes and common stock issued upon conversion of the notes in accordance
with the terms and conditions of the registration rights agreement.

          The plan of distribution contained in the shelf registration statement
will permit resales of registrable securities by selling security holders
through brokers and dealers.

          Attached as Annex A to this offering memorandum is a form of notice
and questionnaire to be completed and delivered by a holder interested in
selling notes or common stock pursuant to the shelf registration statement. In
order to be named as a selling security holder in the prospectus at the time of
effectiveness of the shelf registration statement, a holder must complete and
deliver the questionnaire to us on or prior to the 10th business day before the
anticipated effective date of the registration statement. Upon receipt of a
completed questionnaire after that time, together with any other information we
may reasonably request from a security holder, we will, within 10 business days
after receipt, file any amendments to the shelf registration statement or
supplements to the related prospectus as are necessary to permit the holder to
deliver a prospectus to purchasers of such notes or common stock, subject to our
right to suspend the use of the prospectus. We will pay the predetermined
additional amounts described above to the holder if we fail to make the filing
in the time required or, if such filing is a post-effective amendment to the
shelf registration statement required to be declared effective under the
Securities Act, if such amendment is not declared effective within 45 days after
the date on which the amendment was required to be filed.. If a holder does not
timely complete and deliver a questionnaire or provide the other information we
may request, that holder will not be named as a selling security holder in the
prospectus and will not be permitted to sell its securities pursuant to the
shelf registration statement.

Form, Denomination, Exchange, Registration and Transfer

          The notes will be issued:

 

•

in fully registered form;



25

--------------------------------------------------------------------------------




 

•

without interest coupons; and

 

 

 

 

•

in denominations of $1,000 principal amount and integral multiples of $1,000.
Holders may present notes for conversion, registration of transfer and exchange
at the office maintained by us for such purpose, which will initially be the
Corporate Trust Office of the trustee in The City of New York.

Payment and Paying Agent

          We will maintain an office or agent in the Borough of Manhattan, The
City of New York, where we will pay the principal on the notes and a holder may
present the notes for conversion, registration of transfer or exchange for other
denominations, which shall initially be an office or agency of the trustee.

          Payments on the notes represented by the global note referred to below
will be made to The Depository Trust Company, New York, New York, which is
referred to herein as DTC, or its nominee, as the case may be, as the registered
owner thereof, in immediately available funds. We expect that DTC or its
nominee, upon receipt of any payment on the notes represented by a global note,
will credit participants' accounts with payments in amounts proportionate to
their respective beneficial interests in the global note as shown in the records
of DTC or its nominee. We also expect that payments by participants to owners of
beneficial interests in the global note held through such participants will be
governed by standing instructions and customary practice as is now the case with
securities held for the accounts of customers registered in the names of
nominees for such customers. The participants will be responsible for those
payments. Transfers between participants in DTC will be effected in accordance
with DTC's rules and will be settled in immediately available funds.

Book-Entry Delivery and Settlement

          We will issue the notes in the form of one or more permanent global
notes in definitive, fully registered, book-entry form. The global notes will be
deposited with or on behalf of DTC and registered in the name of Cede & Co., as
nominee of DTC.

          DTC has advised us as follows:

 

•

DTC is a limited-purpose trust company organized under the New York Banking Law,
a "banking organization" within the meaning of the New York Banking Law, a
member of the Federal Reserve System, a "clearing corporation" within the
meaning of the New York Uniform Commercial Code and a "clearing agency"
registered under Section 17A of the Securities Exchange Act of 1934.

 

 

 

 

•

DTC holds securities that its participants deposit with DTC and facilitates the
settlement among participants of securities transactions, such as transfers and
pledges, in deposited securities, through electronic computerized book-entry
changes in participants' accounts, thereby eliminating the need for physical
movement of securities certificates.

 

 

 

 

•

Direct participants include securities brokers and dealers, trust companies,
clearing corporations and other organizations.

 

 

 

 

•

DTC is owned by a number of its direct participants and by the New York Stock
Exchange, Inc., the American Stock Exchange LLC and the National Association of
Securities Dealers, Inc.



26

--------------------------------------------------------------------------------




 

•

Access to the DTC system is also available to others, such as securities brokers
and dealers, banks and trust companies that clear through or maintain a
custodial relationship with a direct participant, either directly or indirectly.

 

 

 

 

•

The rules applicable to DTC and its participants are on file with the Securities
and Exchange Commission.

          We are providing the following descriptions of the operations and
procedures of DTC to the holders solely as a matter of convenience. These
operations and procedures are solely within the control of DTC and are subject
to change by DTC from time to time. None of us, the initial purchaser nor the
trustee takes any responsibility for these operations or procedures, and each
holder is urged to contact DTC or its participants directly to discuss these
matters.

          We expect that under procedures established by DTC:

 

•

Upon deposit of the global notes with DTC or its custodian, DTC will credit on
its internal system the accounts of direct participants designated by the
initial purchaser with portions of the principal amounts of the global notes.

 

 

 

 

•

Ownership of the notes will be shown on, and the transfer of ownership thereof
will be effected only through, records maintained by DTC or its nominee, with
respect to interests of direct participants, and the records of direct and
indirect participants, with respect to interests of persons other than
participants.

          The laws of some jurisdictions require that purchasers of securities
take physical delivery of those securities in definitive form. Accordingly, the
ability to transfer interests in the notes represented by a global note to those
persons may be limited. In addition, because DTC can act only on behalf of its
participants, who in turn act on behalf of persons who hold interests through
participants, the ability of a person having an interest in notes represented by
a global note to pledge or transfer those interests to persons or entities that
do not participate in DTC's system, or otherwise to take actions in respect of
such interest, may be affected by the lack of a physical definitive security in
respect of such interest.

          So long as DTC or its nominee is the registered owner of a global
note, DTC or that nominee will be considered the sole owner or holder of the
notes represented by that global note for all purposes under the indenture and
under the notes. Except as provided below, owners of beneficial interests in a
global note will not be entitled to have notes represented by that global note
registered in their names, will not receive or be entitled to receive physical
delivery of certificated notes and will not be considered the owners or holders
thereof under the indenture or under the notes for any purpose, including with
respect to the giving of any direction, instruction or approval to the trustee.
Accordingly, each holder owning a beneficial interest in a global note must rely
on the procedures of DTC and, if that holder is not a direct or indirect
participant, on the procedures of the participant through which that holder owns
its interest, to exercise any rights of a holder of notes under the indenture or
the global note.

          Notes represented by a global note will be exchangeable for registered
certificated securities with the same terms only if: (1) DTC is unwilling or
unable to continue as depositary or if DTC ceases to be a clearing agency
registered under the Exchange Act and a successor depositary is not appointed by
us within 90 days; (2) we decide to discontinue use of the system of book-entry
transfer through DTC (or any successor depositary); or (3) a default under the
indenture occurs and is continuing.

          Neither we, nor the trustee, will have any responsibility or liability
for any aspect of the records relating to or payments made on account of notes
by DTC, or for maintaining, supervising or reviewing any records of DTC relating
to the notes.



27

--------------------------------------------------------------------------------
